Case 20180\/002154 Document ‘i Scanned 11-27-2018 Page ‘l of 21

STATE OF WISCONSIN CIRCUIT COURT WAUKBSHA COUNTY

Boh re.r\
§§?§°§O§;§h?§§‘§d 180\1215 l\

Verona, WI 53593

 

, Plaintiff
VS. SUMMONS

CASE NO.
Case Code: 30106
Case Type: Intentional Tort

Michael D. Frede, as individual
WSBO N4191 Lakeland Drive
Nashotah, WI 53053; and

Velltllrespace, LLC, a Wisconsin Company
PO BOX 180251
Delat`leld, WI 53018; and

VS Capitol Drive, LLC, a Wisconsin Company F;LEE

W330 N4191 Lakeland Dr'ive

Nashotah, W} 53053;311€1 NUV 2,3. zms
Michael D. Frede, as suarez of Frede Tmst

W330 N¢;§z Lakeland Drive WAU§§§§§§§§L’;‘§,§ Wl
Nashotah, WI 53058; and

Dani€l 1 MarKS, as individual

N141 1 Ranch Rd_

Watertown, WI 53098-3727; hud

VenmreSpace Cozldominiurn Association~Snssex LLC, a Wisconsm Company
N1411 Ranch Rd.
Watertown, W'l 53{}98~3727;311{1

Andrea .fohnson, as individual
628 Milwaukee St.,
Delafield, WI 53(}18; and

Encompass R.ealty LLC, a Wiscr.msin Company

623 Miwaukee Si.,
De]ai`leld, WI 53018; and

Case 2:18-cv-02036-PR\ §§WZ§§/-]:S 7B`e\g;;e 1 of 21 Document 1-2

Case 2018CV002154 Document 1 Scanned 11-27»2018 Page 2 of 21

KOBigIIt DeV¢lOmeIlfS LLC, a Wisconsin Company
620 Mtlwaukee St., Deialield, Wl 53018

, Defendants

 

IHE STATE OF WISCONSIN,
’i`o each person named above as a Defendant:

You are hereby notified that the Plaintiti` named above has filed a

lawsuit or other legal action against you. The Complaint, which is attachedj
states the nature and basis of the legal action

Withjn 45 days of receiving this summons, you must respond with a
written answer, as that term is used in chapter 802 of the Wisconsin
Statutes, to the complaint. 'l'he court may reject or disregard an answer that
does not follow the requirements of the statutes The answer must be
delivered to the Clcrk of Cirenit Court, Civil Division, Room C-167,
Waukesha County Courthousc, whose address is 515 W. Morefand
Blvd., Waukesha WI or mailed to P.O. Box 1627, Waukesha, WI 53187-
162’?'; and to Gregory A. 'l`hornpson, Whose address is 6810 Cross Country
Rd. Verona, `WI 53593.

You may have an attorney help or represent you.

If you do not provide a proper answer Witb_in 45 days, the court may
grant judgment against you for the award of money or other legal action
requested in the Compiaint, and you may lose your right to object to
anything that is or may be incorrect in the Complaint. A judgment may be
enforced as provided by law. A. judgment awarding money may become a
lien against any real estate you own now or in the future, and may also be
enforced by gamishment or seizure of property.

Datcd: November 26, 2018

 

Signed: _,;. M _ _/\-o~/x Ar-"'
Grcgory .Th/ompson //
681{) Cross Country Rd.
Verona Wl 53 593

(608) 444 1515
ssusa@tds.net

Case 2:18-cV-O2036-PP Filed 12/28/18 Page 2 of 21 Document 1-2

Case 2018()\/002154 Documont 1 Scanned 11-27-2018 Page 3 of 21

STATE OF WISCONSIN CIRCUIT COURT WAUKESHA COUNTY

 

186\}2151&

Gregory A. 'l`ltompson

6810 Cross Countly Rcl
Vcrona, WI 53593 CASE NO,
,Plaintiii COMPLAINT FOR DAMAGES
vs.
Michaei D. Frede, as individual JURY DEMANDED
W330 N4l9l Lakeland Drive

Nashotah, Wl 53058; and

Vcnnire Spacc, LLC, a Wisconsin Company
P() Box 18025 l
Delatield, W'[ 53018; and

VS Capit{)i Dl'ive, LLC, a Wisconsin Company F"'ED
W33(l N4191 Lakeiand Drive
Nashoaa, wl 53058; and NUV 2 7 2015

Michael D. Frede, as trustee of Frede frost C'RCL"T COUHT
Wsss N4191 Lakeland oan WAUKESHA "'OU'""" W‘
Nashotah, WI 53058; and

Daniei J Mark.s, as individual
Nl4il Ranch Rd. ,
Watertown, Wl 53098~3727; and

VentureSpace Condorninium Association-Sussex LLC, a Wisconsin Compaziy
Nl411 Ranch Rd.
Watertown, WI 53098-3727; and

Andrea Johnson, as individual
623 Milwaul;ee St.,
Delaiield, `Wl 53018; and

Enconlpass Realty LLC, a Wisconsin Company

628 Miiwaukee St.,
Delatieid, WI 53018;311&

Case 2:18-cV-O2036-PP Filed 12/28/18 Page 3 of 21 Document 1-2

Case 2018€\/002154 Document 1 Scanned 11'27~2013 Page 4 of 21

Konigin Developrnents LLC, a Wiseonsin Company
620 Milwaukee St., Delatield, WI 53018

, Defendants

 

COME NOW the plaintifi`, Gregory A. 'l`hozapson to allege as follows:

THE PAR’I`IES

Gregory A. Thompson (“'['hompson”), plaintiff lives and
Works from his residence located at 6810 Cross Country Rd, Town
of Verona, Daae County, Wiseonsin. 'i`hompsoa owns the
copyright trade secrets, ead commercial trade dress for the monty-

ooe (21) Stora*.c;.eSho];)USA"`M developments throughout the state of
Wisconsin.

The defendant Miohael D Frede (“Frede”) lives at W330
N4l9l Lakeland Drive Nashotah, WI 53058, Waul;esha County,
Wisconsin. Frede operates a real estate development business called
VentureSpaee. Frede also maintains a website with an address at
Www. VentureSpace.us. Frede has developments located in the
Village of Sossex and City of Oconomowoc, both ia Waukesha
Coaaty, and one in the Village of Cedarburg, Ozaukee County.

The defendant Venture Space, LLC (‘“`VS LLC”), is a limited
liability company organized and existing under the laws of the State
of Wisconsin, with its headquarters and principle place of business
located at W330 N¢ll§},l Lakeland Drive Nashotah, ‘Wl 53058, and
mailing address noted as PO Box 180251 Delatield, Wl 53018,
Wliere it does bushiess as a real estate developer in Waokesha,
Ozaukee, and Milwaukee counties Frede is the registered agent for
VentureSpace, LLC, and Frede Trast is its sole member.

The defendant VS Capitol Drive LLC (‘“VS Capitol” , is a
limited liability company organized and existing under the laws of
the State of `Wisconsin, with its headquarters and principie place of
business located at WB?:G N4l91 Lakeland Drive Nashotah, WI
53058, and is a registered owner of an approved VentureSpace
development for commercial condominiums located at 1207-1229
W. Capitol Drive, City of Oconomowoc, Waukesha County. Frede
is t’ac registered agent for VS Capitol Drive, LLC.

Case 2:18-cV-02036-PP Filed 12/28/18 Page 4 of 21 Document 1-2

Case 2018€\/002154 Document 1 Scanned 11»27»2018 Pago 5 of 21

5. The defendant Michael D Frede (“Frede”) lives at W330
N4191 Lakeland Drive Nashotah, WI 53058, Waukesha Connt'y,
Wisconsin. Frede is an authorized Trustee ofFrede Trnst, the sole
member of VentureSpace, LLC.

61 The defendant Daniel J Marl£s (“Mal'ks”) iives at Nl4ll
Ranch ltd Watertown, WI 53093-3'727- Marks, a business person,
invested in Fredc’s VennlreSpace commercial condominium
development in the village of Sussex. Marlcs is the registered agent
of VentureSpace Condominium Association*Sussex LLC.

7. The defendant VentureSpace Condominium Association-
Snssex LLC (“VS Sossex”) is a limited liability company organized
and existing under the laws of the State ot` Wisconsin, with its
headquarters and principle place of business located at Nl4ll Ranch
Rd Watertown, WI 53098-3 727. VS Sossex is the registered owner
of Frede’s VentureSpace connnercial condominium development
located on Silver Spn‘»ng Dr, Village of Sussex, more accurately
described as tax parcel SUXV0242997006, Wankesha Connty.

8. The defendant Andrea }ohnson (“Johnson”} operates a real
estate business at 628 Milwaukee St Delatield, WI 53018. Johnson,
the owner of Encompass Realty, LLC, markets both Frede’s and
Marlcs’ VentureSpace commercial ccndomininrns, and also, doing
business as Konigin Developments, LLC, invested in Frede’s VS
Capitol development

9. The defendant Encompass Realty LLC (“Encornpass”), is a
limited liability company organized and existing under the laws of
the State of Wisconsin, with its headquarters and principle place of
business located at 628 Milwaulcee St., Delaheld, WI 53018,
Waukesha County. Jolmson is the registered agent of Encompass
Realty LLC, a licensed real estate brokerage business operating
generally in the Waukesha County area and has listed and marketed
properties associated vtith Frede, VSLLC, VS Capitol, VS Sussex,
and Marks.

it). The defendant Konigin Developments LLC (“Konigin”) is a
limited liability company organized and existing under the laws of
the State of Wisconsin, with its headquarters and principle place of
business located at the same place of business as Encompass, 620
Mjlwaukee St., Delaiield, WI 53018, Waulcesha County. Konigin is
a registered owner (along with VS Capitol) of Frede’s VentureSpace
commerciai condominiums located at 1201-1229 W. Capitol Drive,
City of Oconomowoc, Wauicesha Connty. Johnson is the registered
agent for both Konigin and Encotnpass.

Case 2:18-cV-O2036-PP Filed 12/28/18 Page 5 of 21 Document 1-2

Case 20180V002154 Document 1 Scanned 11-27-2018 Pago 6 of 2’1

FACTUAL ALLEGATIONS AND THE NATURE ()F THE
ACTION

ll. Plainn'le incorporate by reference the allegations above as if
fully set forth herein.

12. Over the last 15 years, Thompson has developed twenty-one
(Zl} StorageShopUSATM developments throughout Wisconsin.
Basically, a “StorageShop” is a commercially zoned big garage you
can utilize for storage, business or personal needs. The concept is
a unique twist to the real estate market and StorageSbopUSATM has
emerged as a leader in the “starage condo ” industry throughout the
coinitry. StorageSln)pl,l‘.§ril'm developments utilizes smaller 2500sf
separate "‘duplex” style buildings vvith private sewer and Water mains
and laterals and are sold to people looking for atl"ordable commercial
space for a very Wide variety of uses Each Stor.ageShopUSlllTM
development uses the same copvn;ghted buildingdesign,
inco;porates trade secrets to form an identifiable pattern, and
formulates a distinct commercial trade dress. 'l`he developments
have been very successful With over 270 units sold

13. As the founder of the litorageShopUSATM concept,
Thompson offers, and has sold to others, an opportunity to leverage
the success of the StorageShopUSA developments through a
Consulting and Contract Purchase Agreement (“Agreement” ;
whereby, licensees’ can utilize the copyrighted plans, trade secrets,
and commercial trade dress unique to StorageShopUSAl`l‘*l to own
and develop commercial condominiums

14- ()n May 2’?, 2015, Frede, in his individual capacity, contacted
'l`hornpson with interest in participating in a Storage ShopUSA
development The basic terms ot` the Agreement lhompson offers
were discussed and the conversation was typical for first contact
The call lasted 12 minutes

15. Elcven days later, and with no additional contact with
'l`hornpson, Frede purchased the www.VennireSpace.us 1Web domain;
the same domain he uses today to market “his” storage condo
developments, but uses pictures of 'i`hornpson’s StorageShopUSATM
copyrighted buildings

Case 2:18-cV-02036-PP Filed 12/28/18 Page 6 of 21 Document 1-2

CaSe 2018€\/002‘§54 DOCumeni 1 Scanned 11-27-2018 Page l Of 21

16. Shortly thereai_ter, Frede indicated he wasn’t interested in the
Agreement; but rather, Wished to negotiate the purchase of the entire
StorageShopUSATM +~ Delafield development a development
Thornpson was planning at the time. Frede and 'Ihornpson met at
Culvers in Johnson Creek, Wl. '.['hompson had never considered
selling the entire development before but said he would think about
it. A series of emails followed and Thompson said he would
consider a buyout (in the form of a developer fec) Tudlieh would
include an executed Agreement and its associated fees

17. Frede later claimed that he had a group of investors that were
interested, and in order for he and his investors to decide, they
needed more project specihc infonnation. Frede requested more
specific financial information regarding the development
Thompson provided such information in good faith

18. During the course of the next several months, Frede requested
information from Thompson and gained specialized knowledge of a
StorageShopUSA development all under under the premise that,
instead of participating in a simple license agreement for some
future dcvelopment, he had investors diet would be interested in
“buying out” the StorageShopUSA m - Delaiield development
Frede requested additional financial information he claimed
necessary for his investors to make an informed decision regarding a
buyout of the development Thornpson provided such information
and specialized knowledge in good faith

19. Frede improperly obtained the information when he
misrepresented his intentions and upon information and belief never
intended to engage in a license agreement as evidenced by his action
to set up the website www.VentureSpace.us websi£e lone 7, 2015,
only days after first contact with Thompson, without 'l`hompsou’s
knowledgeg and still acting as an interested Lieensee.

20. Frede eventually claimed his investors couldn’t decide on the
purchase of the development; however, personally, he Was still
interested in some sort of participation Frede, being from the
immediate arca, indicated he could find buyers for the units. Not
aware of Frede’s ulterior motives, Thompson agreed to sell to Frede
the “condo lots” for a specified price. ln turn, when Frede found a
buyer, he could build the StorageShopUSATM building, essentially
acting as the general connactor. lt was necessary for '['honipson to
give a complete set of the state approved plans to Frede. l?rede

Case 2:18-cV-02036-PP Filed 12/28/18 Page 7 of 21 Document 1-2

Case 201BCV002154 Document “I Scanned 11-27-2018 Pago 8 of 21

gained substantial and specialized knowledge of the design value,
iinanciais, construction details, and proiits, not just for the sake of
being a general contractor, hutto misappropriate the information to
advance his cause to deveiop the same type of commercial
condominiums under the VentnreSpace tradename - effectively,
copying StorageShopUSAm-

21. Frede became infinitely more aware of the
StorageSl“iopUSA'l`M building design and speciiic proprietary
construction costs through the direct contact with lhompson and his
copyrighted plans, specifications design elements5 experience,
knowiedge and fmancials, and at the same time secretiy made plans
to copy the pattern and develop his own location in Gconomowoc.

22. Prior to Thompson even gaining approval for the
StorageShopUSATM - Dela;[ield development in October, 2015, and
without disclosing Frede’s intentions to '[hornpson, Frede liled
Ventare Space, LLC with the Depalnnent of Financial Institntions.
Frede designed the Www.VentureSpace-us website to market
commercial condominium units with the pictures, descriptions and
pricing structure, etc., ofthe StorageShopUSATM developments

23. '[hompson did not authorize Frede to create any wehsites,
ilyers, adinertiseinentsJ etc. to help facilitate sales Tlie sales Frede
was expected to make Were from his contacts with people in the
community for Which he was part offer many years. Thompson
discovered Frede’s unauthorized practice when his excavation
snbconn~actor, Spende Excavating, notified hint of a yard sign
installed at Frede"s house advertising VentnreSpace.

24. Thompson visited the www,VennnireSpace.ns and realized
Frede was advertising VentureSpace with the StorageShopUSA
pictures and nearly identical Website content and did so without
'l`hornpson’s knowledge or authorization

25. Tliompson responded via several entails telling F rode that he
couldn’t use craigslist, create websites, or create any marketing
material containing StorageShopUSziiTM picnnes to solicit bnyers;
but rathcr, direct them to the StorageShopUSAm Web'site, not g
wW-VentureSpace.us. Frede claimed he Was doing so to sell units
at the StotwageShopUSi'iim ~ Delafield location Thompson informed
Frede that such actions would cause confusion and are in conflict
with Thompson’s consistent marketing methods Frede Was told to

Case 2:18-cV-02036-PP Filed 12/28/18 Page 8 of 21 Document 1-2

Case 2018CV002154 Document ‘| Scanned 11-27-2018 Page 9 of 21

stop. Frede said “o ”.

26. Without 'l`hompson’s knowledge and against his authority,
Frede willfully set up his wehsite and put pictures of the
StorageShopUSA"'M projects and began to market his own projects
Frede sent an electrical contractor to the Delafield site in an effort to
prepare a bid. Thompson encountered the contractor and he was told
there is already an electric contractor for the Deiafield job, to Which
the contractor replied, “l am doing this for the ones that are going up
in Oconomowoc“. 'I`hompson had no pending project in
Oconomowoc.

27. Thornpson confirmed with larry Erdman, a local real estate
broker familiar with Oconomowoc and the StorageShopUSATM
proj ects, that Frede was in fact considering copying the
StorageShopUSATM development at a location in Oconomowoc.

28. Thompson communicated to Prede that he would not sell
anymore lots to him and informed him that anybody he sent to the
Delaiield location vvould be arrested for trespassing

29. Frede and VSLLC continued to represent that they Were a
developer ot` connnercial condominiums substantially similar to
StorageShopUSATM. They stole 'Ihompson’s StorageS]:iopUSrflm
commercial trade dress by using only pictures of
StorageShopUSATM developments in their eii`ort to bring their
VennlreSpace commercial condominiums to market

30. ()ver the next year, Frede’s efforts to bring VentureSpace into
the storage condo industry, involved the use of improperly obtained
specialized knowledge, trade secrets, and the commercial trade dress
of the unique StorageShopUSATM de~v'ci¢;)}n'nents3 to specit`ically,
address municipal agencies to gain approvals Frede inferred his
experience and affiliation with StorageShopUSAWs design,
construction, methods, trade secret pattern, and
StorageShopUSAT“’s success was beneficial to what was clearly a
substantially similar project he was proposing Frede continues to
present, construct, propose and represent essentially identical, condo
and storage developments in Waukesha, Ozaukee and other counties
in the Wisconsin area.

Case 2:18-cV-02036-PP Filed 12/28/18 Page 9 of 21 Document 1-2

Case 2018€\!002154 Document 1 Scanned 11-27-2018 Page 10 of 21

31.

32-

33-

34.

35.

36.

Frede has gained approval of three commercial condo
developments while representing an affiliation with the very
successful StorageShopUSATM developments

On Septcmber 21, 1201 6 Frede and VSLLC presented a
commercial condominium development in the 'l`own of Cedarburg
where they specihcally identiiied the exact same duplex buildings
with each unit 1250sf and that they have been constructed in
multiple '.~ltorage$hopUSAm locations including Delafield. They
represented their affiliation when they indicated they were “involve”
with building similar units in Delaiield and then directly lead people
to contact www.VentureSpace.us for more information The plan
commission submittal showed pictures taken from various
StorageShopUSA m developments Tlie project was substantially

similar in desigo, layout, and appearance and was approved March l,
2017

in Oct, 2016, while still in possession of the
StorageShopUSATM building plans, based on information and belief,
Frede gave the plans to Iendusa Engineering to have substantially
similar plans drawn for his VentureSpaee developments

011 lanuary 1, 2017, Frede and VSLLC presented a
commercial condominium development to the 'Village of Sussex in
which they provided their own renderings of the buildings they
propose to construct in Sussex but also showed pictures of the
StorageSho;:lUSA'fM buildings because they were substantially
similar. Frede leveraged their affiliation with the project in
Delalield to demonstrate credibility and know-how and ultimately
garner approvals from the Village of Sussex. 'l`he project was
substantially similar in design, layout, and appearance and was
approved March 21, 2{}1?

On February 13, 2017, Thompson, as the owner of the
copyright and commercial trade dress of StorageShopUSAm, issued
a cease and desist order to Frede. Frede ignored the cease and desist
order.

On March 2, 2017, Tbompson issued another letter indicating
Frede’s presentation to the Village of Sussex plan commission
constituted willful infringement and blatant disregard of the rights of
'l`hompson and the constant misrepresentation of his affiliation or
connection with the StorageShopUSAW developments

Case 2:18-cV-02036-PP Filed 12/28/18 Page 10 of 21 Document 1-2

Case 20188V002154 Document 1 Scanneo| 11-27-2018 Page ii of 21

3?, Frede hired Johnson and Encompass Realty to actively
market the VentureSpace developments They used the pictures and
the commercial trade dress of the StorageShopUSATM
developments and specifically directed people to the past and
current StorageSl:ropl_iSr¢t'l`lM projects in order to sell the snbstantiaily

similar VentureSpace nnits. To date, there is not one VentureSpace
unit completed

38. Instead of Encompass using the renderings of a VentureSpace
proposed building they created website content, created ads in
magazines, and produces product tlyers, all of which used pictures
cfa copyrighted StorageShopUSATM buildings7 and in conjunction,
leveraged the commercial trade dress of the Stora_ge$‘>hcq:oUSA.TM

developments in order to sell a “snbstantially similar” building (not
built yet),

39. Alter repeated warnings and no response, on August 30,
2017, Frede and VSLLC, intentionally, presented a commercial
condominium development to the City of OConomoWoc using
various pictures of 'lhompson’s StorageShopUSATM deve}oprnents.
The project was approved in March, 2918.

441 Frede’s declared affiliation with the successful
StorageShopUSATM concept and his possession of the trade secrets
enabled him to secure an investor for the Village of Snssex
development Marks, in his individual capacity, upon information
and belief, knowingly received improperly obtained information
from Frede, performed due diligence, discerned and then negotiated
a purchase or “buy in” of Frede’ s Snssex development Marks then
formed VS Sussex and took ownership interest in the property on
September 26, 2017. Upon information and belief, Frede then sold
his interest in the development to VS Sussex.

41- Upon information and beiief, Marks did not have significant
experience in real estate development or widl the general knowledge
ot` the commercial building construction trade, and in particular, the
storage condo indusn'y. lacking any relevant experience and
imowiedge, and after being given significant financial information
improperly obtained by Frede, Marks knowingly invested in the
successiili StorageShopUSATM pattern under the Vennn~eSpace
decoy-

Case 2:18-cV-02036-PP Filed 12/28/18 Page 11 of 21 Document 1-2

Case 20180\/0{}2154 Document 1 Scanned 11-27-2018 Pago 12 of 21

42. On October 16, 2017, 'Ihompson, as the owner ofthe
copyright and commercial trade dress of StorageShopUSATM, issued

a cease and desist order to Marks. Marl<s ignored the cease and
desist letter.

43. On January 25, 2018, Marks continued its engagement with
Encompass Realty by signing a listing agreement knowing full weil
they were intentionally using Thompson’s StorageShopUSATM
development pictures and their aMliation with its success

44. On November 29, 2017, ’l`hompson sent an email to
Encompass requesting that 3 chosen remove any and ali advertising
with pictures of the StorageShopUSATM buildings J chosen and
Encornpass ignored the request

45. On December 4, 2017, rl`hompson filed a complaint to the
Wisconsin Department of Safety and Professional Selvices and the
Real Estate Examining Board. The Board did not investigate the

complaint and concluded on lVIarch 15, 2018 that the matter is better
suited for civil court.

46. Frede again was able to leverage his specialize knowledge
and association with the very successful StorageSrhopU.S‘»r?lTM
developments evidenced by his consistent and continued use of
pictures and commercial trade dress of'i`hornpson’s
StorageS]:to]_:)USA"*`M projects, to convince Johnson to take ownership
into Frede’s Oconcmowoc development On March 13, 2017, Frede,
in his individual capacity, formed VS Capital and purchased the
Oconomowoc property but then the next day, on March 14, 2918,
VS Capital quit claimed 5 0% ownership to Konigin (which is
essentially Johnson’s)- Johnson, in her individual capacity, upon
information and belief,ll knowingly received improperly obtained
information from Frede, performed due diligence discerned and
then negotiated a purchase or “buy in” of Frede’s Oconomowoc
development lohnson then formed Konigin to take ownership
interest in the property.

4'?. Upon information and belief, lohnson did not have significant
experience in real estate development or with the general knowledge
of the commercial building construction trade, and in particular, the
storage condo indnsn~y. Lacking any relevant experience and
knowledge, and alter being given significant financial information,
improperly obtained by Fredc, .lolmson knowingly invested in the

Case 2:18-cV-02036-PP Filed 12/28/18 Page 12 of 21 Document 1-2

Case 20180\!002154 Document 1 Scanned 11-27-20'|8 Pago 13 ct 21

48.

successful Storage$hopUSA'FM pattern under the VentureSpace
decoy.

'l`hompson filed this complaint in an effort to stop the
defendants intentional tortious actions and nnsappropriation of
Storagel~lho];)USr¢llm buildings, design, development, and trade
secrets for their gain. Doing so, has caused and continues to cause
commercial harm to Thornpson both in law and equity

Claim No. 1 - Misappropriation

49

50.

51.

52.

53.

Case

. Plaintiffs incorporate by reference the allegations above as if
fully set forth herein

Defendants violated Uniform Trade Secret Act, Wis. Stats.§
134.90 when they used and continue to use Thompson’s
StorageShopUSATM pattern and commercial trade secrets, without
authorization, for their own csc and personal gain causing
commercial harm to 'l"hornpson both in law and equity.

"ihompson’s StorageShopl]‘$hf!tfm pattern is unique, comprised
of original work, and has produced a competitive advantage The
distinct pattern within each development was formed as a result of a
compilation of know-how through 15 years of experience, 21
developments, and over 270 units sold. 'l`rademark identity,
copyrighted building plans, design features, location characteristics
site layout, building siae, construction techniques, all craftin
intertwined with commercial building codes and municipal
ordinances , formulates the “know how”, to produce an immediate
and recognizable value at a price point others in the same general
trade can’t seem to reach and is evidenced by its dominant market
share StorageShopUSATM’s competitive advantage is only
available through license agreements, many of which have been sold
throughout Wisconsint.

The StorageShopUSA developments have been described as
“u;niquely packaged” by many planning agencies, news article, and
radio shows Defendants lohnson and Frede referred to the
developments as unique building style and unique real estate
ownership”. 'I'he StorageShopUSATM name and pattern for
development has established a secondary meaning and consumers
contact Thompson to be placed on a list for future development in
their respective area.

The compilation of 'l'hompson’s StorageShopUSATM

development information (trade secrets} results in a specific pattern
which can be easily identified visually. The defendants’ commercial

2:18-cV-02036-PP Filed12/28/18 Page 13 of 21 Document 1-2

Case 20180\!002154 Document “| Scanned 11*27-2018 Page 14 of 21

developments copy or mimic the StorageShopUSATM pattern so
much that they utilize pictm'cs of the buildings and make

appointments to show prospective buyers the StorageShopUSATM
location in Delatield.

54. F[`hompson offered Frede an opportunity to purchase a license
agreement b_ut he declined The license agreement contains a
confidentiality agreement and all material disclosed to purchaser is
contidential and some proprietary to owner regardless if available
publically. it is not assignable Thompson has engaged in four
license agreements thus far in 2018 and multiple others over the last

15 years
55. The building plans have federal copyright protection
56 Therc is a distinct economic advantage to using the

,StorageShopUSATM pattern and Licensees appreciate the
competitive advantage of not having to “reinvent the wheel” and
simply “ride” the success of the pattern

57 . 'l`hompson’s StorageShopUSATM unique pattern uses
common components arranged and!or packaged differently to create
an attractive and immediately recognizable value. Over 2’?0 units
sold - all the same building and layont-

58. ’l'he information and know how was improperly ascertained
though Frede’s deceptive intent to purchase either a license
agreement or the entire StorageShopUSATM _Delafield
development,_ and instead, pilfered the trade secrets from 'Ihompson,
setup his own Wehsite and started marketing his own developments
all without 'l`hompson’s knowledge Frede, first set up the
VentureSpace websitc, and then stole the trade secrets from
'lhompson to produces a nearly identical development

59. in an effort to provide the information Frcde claimed his
investors needed, Thompson emphasized certain aspects, provided
constructive proof of financial elements, affirmed the merits of the
pattern , and showed the significance of the pattern and know- how
Which identify the developments as uniquely different than other
competing sites Such information caused Frede to recognize the
value of the pattern so much that he mimicked and misappropriated
it, creating a substantially similar building and pattern so much that
he used and continues to use pictares of the StorageShopUSATM
developments to market his VentnreSpace proj ects.

60. ’l`rade secrets Were acquired deceptively When Frede
continually mislead Thompson into believing that Frede’s interest
would be to purchase an Agreement or the entire Delafield
development, and had the ability to do so. During those discussions

Case 2:18-cV-02036-PP Filed 12/28/18 Page 14 of 21 Document 1-2

Case 2018€\/002154 Document 1 Scanned l 1-27-2018 Page 15 of 21

61.

62.

63.

64.

65.

Thompson disclosed and explained to Frede more details of his
formula1 patterns, programs devices, methods and techniques which
provide the basis for the StorageShopUSATM developments to be
highly profitable Further, once Frede claimed his investors were not
interested in purchasing the development7 and having already set up
a competing website, still unbeknownst to 'I`hon:tpson, continued to
want to be involve in the Delatield project in some fashion in order
to timber pilfer detailed StorageShopUSATM information for his use
with VentureSpace,

F rode was not authorized or given permission to use the
StorageShopUSATM ai”riliation, identity, or know how. Specifically,
he was told not to represent any affiliation with StorageShopUSl*!’sCrM
through websites, pietnres, rnarl<;eting3 etc. but did so otherwise

Frede copied the pattern set and established over 15 years and
sought to capitalize from its success Frede understood the
significant value of the trade secret pattern, obtained iniproperly, to
create VentureSpace to be the same as evidenced by their continued
use of the StorageShopUSATM pictures to represent their
developments

Frede had a complete set of approved plans he used to prepare
a substantially similar plan for the VentnreSpaoe developments and
continuously marketed their buildings With pictures of the
copyrighted Storage‘.:lhopUSl.l!i'l`M buildings The VentureSpace
renderings sufficiently utilize the same duplex style, residential feel
and look, sise, iayont, and site layout to claim similarity With the
StorageShopUSAm developments and success -~ that’s why they
market the VennireSpaee projects showing the StorageShopUSATM
pictures

The value gained through the misappropriation is so
significant that defendants refuse to take down pictures from
Websites, stop using the StorageShopUSATM picnires in
advertisernent:=:.1 and stop showing the StorageShop’tlt"n¢l'IM units in
Delat`ieid, even though they have their own VentureSpacc building
renderings to show prospective buyers

Upon information and belief, Frede used the similarity ot` the
StorageShopUSATM development pattern With his proposed
VentureSpace development in Sussex combined with the,
improperly obtained, known high profitable pattern to sell Marks the
VentureSpaee development Frede used the know-how of the
Stora,geSIsopUSATM pattern and then sold it for his gain Thornpson
never received any compensation from Frede nor did Marks pay the
license fee.

Case 2:18-cV-02036-PP Filed 12/28/18 Page 15 of 21 Document 1-2

Case 2013(3\/002154 Document 1 Scanned 11»27-2018 Page 16 of 21

66.

67.

68.

69-

70.

71.

Marlcs and Johnson, both competent business owners, knew
of Ft’ede’s claimed affiliation with the StorageShopUE`>ATM
developments and had reason to know of the unauthorized use of
the StorageShopUSAT-Ml pattern, particularly, when Frede used
pictures of the StorageShopUSATM developments to represent
VentureSpacc. The loss of future license fees H'om Marks and
.lohnson was a foreseeable consequence cf Frede’s misconduct

Dcfendant’s action show deliberate and intentional use of the
Storage'$hopUSATM pattern evidenced by the strategic use of its
pictures on their websites, tlyers, and other papers thn
confronted and told to stop via entails and cease and desist letters,
defendants with malevolent intent, ignored Thornpson’s requests,
and continued their tortious actions

Frcdc leveraged ’I`hornpson’s StorageShopUSATM success
pattern to garner investor interest Frede, l chosen and Marks were
all asked to stop using the StorageShopUSATM pictures and they
rciiised. Such action proves that there is a clear and evident
affiliation with the success of StorageShopUSri'lTM that they do not
want to give up-

Frede used his business dealings with 'I`hompson to
rnischievously acquire the specialized knowledge necessary to
attempt a S`,torageShopl,lSiiim Development. Such knowledge is
available to the public only through an Agreement offered by
"{hompson. Frede misrepresented his interests and never intended
on signing the Agreetnent nor did he have the purported investors to
purchase the StorageShopUSA _ Delafield Developrnent. F_rcde
pulled information from Thompson under the guise that the investors
needed the information to make their decision, but instead, used
it to build VentnreSpace.

F rode set up the VentureSpace website within the first few
months of contact with 'lhompson and without 'lhompson knowing
about it. Severai months later, Thornpson eventually found out on
his own when a contractor working at the Delatield site noticed a
VentureSpace-us sign at Frede’s residence Frede was immediately
asked to remove any and all pictures of the StorageShopUSATM
developments from the website. Frede refused

Frede had every intention of building VentureSpace using the
specialized knowledge gained from his association with Thoropson
and then “copy" the StorageShopUSATM development by invoking
the same commercial trade dress using picnn'es and the copyrighted
and state approved plans he had in his possession This action rs
further evidenced by Frede’s creation ot` VentureSpace, LLC
organized on October 20, 2015 and without Thompson’s knowledge

Case 2:18-cV-02036-PP Filed 12/28/18 Page 16 of 21 Document 1-2

Case 20180V002154 Documerit 1 Scanned 11-27-2018 Pago 11 of 21

72.

73.

74.

75.

Case

Marks, a business man with developed skill set to run a
business , had awareness and reason to know that the Sussex
development was essentially a “copy” of` the Storagr~;ShopUSATM
pattern and that Thompson told Frede not to claim an afiiliation or
use pictures of the StorageShopUSi’lt'IM development Marks was
also sent a cease and desist letter, which included copies of the cease
and desist sent to Frede, and lie never responded Instead, Marks
ignored the request and continued to use the pictures on craigslist
ads, construction signs, and realty estate listings to sell and market
his commercial condominiums Marks had reasonable suspicion that
Frede stole the concept from Thorripson especially when Frede was
using 'l'hompson’s StorageShopUSA'l"-`*l picnxres and knew Frede was
told to cease and desist

Jolnison, a business woman with a developed skill set to run a
business, and specifically trained in real estate, knew that Thornpson
informed Frede he was not authorized to use The StorageShopUSATM
pictures and trade drees; however, she deliberately and intentionally
invested in ownership of the VentureSpace development on Capitol
Dr. in Oconoinowoc, also knowing the site Was copying the
StorageShopUSATM development Instead of` using the
VentureSpace drawings_, they persisted to represent their association
with the StorageShopl.l‘..~h°t"'M developments by placing, on the
realtor’s Multipie Listing Service, pictures of the
Stoiage‘:lhopUSATM buildings and commercial trade dress. Johnson
purposely used the StorageShopUSAm affiliation to gain credibility,
leverage the StorageShopUSAm success, and ultimately benefit
from increased sales. lohnson had reasonable suspicion that Frede
stole the concept nom ‘I'hompson especially when Frede was using
Thompson’s StorageShopUSAT»M pictures and knew Frede was told
to cease and desist

All defendants had reasonable suspicion that Frede stole the
concept horn Thompson, utilized the components of the successful
StorageSliopUSi°iTl"1 pattern to create VentureSpace, and used .
pictures from the StorageShopUSATM to portray success and build
value, and when specifically told to cease and desist, -Frede did not

As a direct and proximate result of the concerted acts of the
Frede, Marks, and lohnson, yet including all other defendants,
Thompson has lost license fees, market share, and continues to
suffer damages from competitive and irreparable harm to the
StorageSliopUSATM pattern. 'l`hompson suffers irreparable harm
from damage caused to the StorageShopUS`>A“l'M reputation, both now
and in the future, horn Frede’s, Marks’s, and lohnson’s actions
which cause the consumer to immediate associate VentureSpace
developments with that of StorageShopUSATM.

2:18-cV-02036-PP Filed12/28/18 Page 17 of 21 Document 1-2

Case 20180\/'002154 Doeument 1 Scanned 11-27»2018 Page 18 of 21

_(_;_‘~laim No. 2 - Unfair Comnetition

76. Plaintiffs incorporate by reference allegations 1 through 10
above as if fully set forth herein
77. Defendants’ actions constitute direct effect on Thompson’s

StorageSho;;»U£~‘,ATM development s, his quasi-property rights, and
his competitive advantage .Det`endants have benefited from a
competitive advantage for which they did not spend the time money
and effort to establish. Defendants gained approval of three
substantially simiiar commercial condominium sites by representing
a direct affiliation with the StorageSh¢cz)p‘{.lSA"'M developments
Defendants marketed the VentureSpace developments by directly
representing the substantial similarity with pictures of the
StorageShopUSAT“’s buildings developim::nts5 and its commercial
success Det`endants did not pay any t`ees, garnered sales for the
VentureSpacc units, and have gained an unfair advantage in
potential StorageShopUSATM markets

78. Thompson has a quasi-proprietary right to the
Storage§‘»hopl.l‘L~‘»ATM pattern That right was violated When tile
defendants intentionally converted to their use the pictures of the
copyrighted building plans and pattern to unfairly represent, promote
market and affiliate VentureSpace with the StorageShop[IlSATM
pattern giving them an unfair competitive advantage Defendants
actions are not consistent With the public policy of the state of
Wisconsin as stated in sec. 10{}.20 (1), Stats.

?9. Defendants have essentially violated the unfair competition
law by “palming oft” or deceiving the public in believing that their
developments emanated from the successful StorageShopUSATM
developments through their continued use of pictures and a
represented afdiiation, and have diverted market share away from
Thompson’s StorageShopUSAm by occupying potential
'S§toragt~:ShopUSATM markets

80. Defendants embraced a non-constructive effort in competition
by an unauthorized substitution of their commercial condominiums
for the brand of StorageShopUSATM. Defendants used the
commonly known "bait and switch" tactic to promote, market, and,
sell, the VenturcSpace commercial condominium units. Det`endants
attract sales using the trademarked StorageSl'iopUSifl,.TM buildings
and obviously have no intention, or authority, to sell them; rather,
switch the consumer to a Venttu‘eSpace unit which is substantially
similar.

81. The StorageShoi':)USl'!l'[`M pattern created a marketing wheel

which the defendants have unfairly capitalized on_ Building the
same building at each location gives buyers comfort because people

Case 2:18-cV-02036-PP Filed 12/28/18 Page 18 of 21 Document 1-2

Case 2013CV002154 Document 1 Scanoed 11-27-2013 Page 19 of 21

get to see what they are buying before they buy it. 'Ihe advantage is
it generates multiple presales, resulting in a benefit to the financial
structure and forms a significant part of the StorageShopUSATM
marketing Wheel. 'Ilie defendants used rl`hornpson’s marketing
wheel to show their prospective buyers the StorageShopU’S`nllTM
Delafield units as a means ofpreselling the Ventzn'eSpace units and
unfairly capture 'l`hornpson’s competitive advantage

32. Defendants know enough to appreciate the competitive edge
StorageShopUSATM had over other developments and demonstrates
this knowledge by their continued efforts to utilize pictures,
represent an affiliation with StorageShopUSr/it’rM developments, and
their reluctance to discontinue even when they can provide their
prospective buyers renderings of the VentureSpace nnits.

83. Defendants created an unfair advantage using the pictures of
the Storage§`,l'io}:)l.lSA"'"M building and dietefore, affiliatng
themselves with the StorageShopUSiltTM success without putting
forth the time, skill and money to establish their own identity and
pattern inert-sui1 they reaped the benefit of an easier market entry,
used an established successhll pattern without paying for it,
marketed buildings they didn’t build only to represent similarity,
credibility and success, and do so Willfully and maliciously even
When asked to stop.

84. 'l`hompson has lost his ability to exclusively market his
StorageShopUSATM copyrighted building in ads becanse defendants
were using StorageSho];iUSl!t'TM pictures which created the same
identity Defendants gained market share where ’I'hornpson could
only have lost it, and 'lhompson suffers irreparable harm to his
marketing efforts

85. Defendants’ direct and proximate actions created an unfair
competition for Which ’l`hompson lost potential profits from markets
includingl but not limited to, Gconomowoc, Cedarburg, and Sussex,
Further, Thonlpson suffers irreparable harm from the loss of his
exclusive right to market his own copyrighted building

Claim No. 3 - Un`]ust Enrichment

86. Plaintiffs incorporate by reference allegations l through 10
above as if fully set forth herein.

8?. li`rede., having been lilly informed of the consulting and

licensing package, misrepresented his intentions to Thornpson and
improperly received sufficient proprietary and confidential

Case 2:18-cV-02036-PP Filed 12/28/18 Page 19 of 21 Document 1-2

Case 20180\/002154 Documont 1 Scanned 31-27»2018 Pago 20 ot 2‘|

information necessary to understand the importance of the pattern
established by StorageShopUSAW developments

83. Defendants were fially informed that F rode was copying
rIhornpson’s StorageShopr~}A'l`l"1 developments

89. Frede’s knowledge and appreciation of the information
gained, through a deceptive relationship, caused him to copy or
mimic the StorageShopUSATM unique concept Frede then
represented an alleged affiliation with the StorageShopUSATM
pattern to enrich his ability to gain approvals from three
municipalities.

9[}. Frede patterned the VentureSpace _ Sussex development the
same as 'fhornpson’s StorageShopUSAW developments and then
used the proprietary financial information to sell it to Marlts, an
investor. Ma;rl<s, freely accepted the significant potential financial
proj ections, and lmew that the VentureSpace development copied
that of StorageShopUSATM, and that Frede had proprietary financial
information from the StorageShopUSATM - Delafield development

91 . Frede patterned the VentureSpace ~ Oconornowoc
development the same as Thompson’s Stora§__:;eShopUSATM
developments and then used the proprietary financial information to
sell it to Iohnson, an investor. Johnson, freely accepted the
significant potential financial projections, and knew that the
VentureSpace development copied that of StorageShopUSATM, and
that Frede had proprietary financial information from the
StorageShopUSATM - Delafield development

92. Frede, Marks and lohnson were explicitly told to stop using
the StorageShopUSATM pictures but did not comply with the cease
and desist directives and therefore, possess knowledge and
appreciation for the affiliation with Thornpson’s StorageShopUSATM
pattern, and continue to benefit from sales without compensating
Thompson. Frede, Marks, and lohnson, yet including all other
defendants were unjustly enriched from their conscious tortious
conduct and must pay for the value gained nom the approvals and
sales both current and fixture

93. Defendants have gained leverage by both copying the
‘.StorageShopUSr’tTM pattern and alleging an affiliation with
Thompson’s Storage':§hopUSA'[rM development success Sueh
leverage has clearly and significantly advanced aud!or advances
their purpose in the form of enhanced VentnreSpace unit sales,
market share, and affects profits both now and in the fixture

Prayer For Relief

Case 2:18-cV-O2036-PP Filed 12/28/18 Page 20 ot 21 Document 1-2

 

 

Case 20'180\/002154 Document 1 Scanned 11-2?-2018
Page 21 of 21

WHEREFORE, Thornpsen prays for judgement against ali
Defendants as fellows:

A. Preliminary and permanent injunctive relief to prevent
the individual defendants from disclosing any additional trade
secrets belonging te Thernpsen and to prevent them from
using the Stnra,<g,eShel:)l.i$f~’im pattern in any way;

B. Restitution of all protits made by defendants, in the
past and future as a result of having engaged in the wrongiitl
conduct which has or will damage 'I'hompson;

C. Compensatory damages, plus interest and prejudgment
interest in an amount to be determined at trial;

D. Punitive damages in an amount appropriate tn punish
or set an example of defendants te be determined at trial;

E. Other economic and consequential damages in the
mount to be determined at trial;

F. Atterneys’ fees, witness fees and the costs of litigation
incurred by ”[hompsen in an amount to be determined at trial;
and,

G. For such other and timber relief as the Ceurt deems
just and proper.

Dated: November 26, 2018

  

Signed: A/`
Gregery A. 0 penn ff
681{} Cross Country Rd.
Verona W'l 53593

(608) 444 1515
ssusa@tds.net

Case 2:18-cV-02036-PP Filed 12/28/18 Page 21 of 21 Document 1-2

